NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                               Submitted March 18, 2016*
                                Decided March 18, 2016

                                         Before

                       WILLIAM J. BAUER, Circuit Judge

                       FRANK H. EASTERBROOK, Circuit Judge

                       DAVID F. HAMILTON, Circuit Judge

No. 15-2534

JOHN R. GARCIA,                                 Appeal from the United States District
     Plaintiff-Appellant,                       Court for the Northern District of Illinois,
                                                Eastern Division.
      v.
                                                No. 14 C 10512
UNITED STATES POSTAL SERVICE,
     Defendant-Appellee.                        Joan B. Gottschall,
                                                Judge.

                                       ORDER

      John Garcia appeals the dismissal of his employment-discrimination suit on claim
preclusion grounds. We affirm.

       In 2008 Garcia, a Mexican-American postal employee, first sued the United States
Postal Service on claims that he had been fired four years earlier based on his national

      * The United States Postal Service was not served with process in the district
court and is not participating in this appeal. After examining the appellant’s brief and
the record, we have concluded that the case is appropriate for summary disposition.
See FED. R. APP. P. 34(a)(2).
No. 15-2534                                                                             Page 2

origin and in retaliation for filing complaints with the agency’s Equal Employment
Opportunity office. The district court granted summary judgment for the Postal Service
after concluding that Garcia had not produced evidence that his termination resulted
from discrimination, and we affirmed. Garcia v. United States Postal Serv., 414 F. App’x.
855, 856–59 (7th Cir. 2011).

        In 2015 Garcia filed a form complaint for employment discrimination claims,
checking off boxes that he had been fired because of his national origin and race, and
stating that the Postal Service had fired him for “no reason.” The district court dismissed
his complaint at screening, 28 U.S.C. § 1915(e)(2)(B), because Garcia stated on the
complaint that he had not pursued administrative remedies before filing suit. The court
also noted Garcia’s 2008 lawsuit and concluded that, to the extent his claims arose from
the same job termination, the doctrine of claim preclusion would bar relitigation of his
previously denied claims. He amended his complaint, insisting that he was not
attempting to relitigate previously decided claims, but attached documents which made
clear that he was, in fact, continuing to contest the grounds for his 2004 termination. The
district court dismissed the amended complaint, concluding that his suit was barred by
the doctrine of claim preclusion. Garcia filed several subsequent motions seeking
appointment of counsel or reconsideration, eventually adding a new theory—that he
was denied due process when the Postal Service rejected his request for mediation
before he was fired. The district court denied each motion.

       On appeal, Garcia does not challenge the district court’s claim-preclusion ruling,
but instead continues to assert that he was denied a due-process right to engage in
mediation before being fired. Regardless of the underlying merits of Garcia’s claim,
however, the district court correctly concluded that the doctrine of claim preclusion bars
this suit. Claim preclusion prevents the relitigation of claims that were—or could have
been—determined in an earlier proceeding, and applies when the first suit resulted in a
final decision, the disputes arise from the same transaction, and involve the same parties.
See Czarniecki v. City of Chi., 633 F.3d 545, 548–50 (7th Cir. 2011); Hayes v. City of Chi., 670
F.3d 810, 813–16 (7th Cir. 2012). In 2008 Garcia litigated and lost his discrimination case
and he may not now assert new theories to alter the preclusive effect of the earlier
judgment. See Czarniecki, 633 F.3d at 550.

                                                                                  AFFIRMED.